DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on March 2, 2022, and any subsequent filings.
Claims 1-7 and 9-17 stand withdrawn from consideration.  Claims 18-20 stand rejected.  Claims 1-7 and 9-17 have been canceled.  Claims 21-37 have been added.  Claims 18-37 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Election/Restrictions
Applicant's arguments filed March 2, 2022 have been fully considered but they are not persuasive.
As to Applicant's argument that certain claims are withdrawn (Remarks, Page 7 / Paragraph 2 ("Pg/Pr")), the currently submitted claims have none that are withdrawn as the previously withdrawn claims have been canceled.
Claim Rejections - 35 USC § 112
Claim 19 and 20 have been amended and the rejections withdrawn.
Claim Rejections - 35 USC § 102
Applicant's arguments filed March 2, 2022 have been fully considered but they are not persuasive.
Applicant's arguments (Remarks, Pg7/Pr4-Pg8/Pr1) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim Rejections - 35 USC § 103
Applicant's arguments filed March 2, 2022 have been fully considered but they are not persuasive.
Applicant presents arguments directed towards Claim 1 interspersed with arguments directed towards amended Claim 18 (Remarks, Pg8/Pr4-Pg12/Pr2).  If the arguments are directed towards Claim 1, the arguments are moot as the claim has been canceled.  If the arguments are directed towards amended Claim 18, the arguments are not persuasive for the reasons detailed below.
Response to Amendment
Claim Objections
Claims 1 and 21 are objected to because of the following informalities: 
In Claim 1, a verb is required in the last clause to render the claim grammatically correct; and, 
In Claim 21, inclusion of a hyphen is required between "nitrogen" and "absorption" to be consistent with Claim 18 from which the claim depends.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 18-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 18 recites generating reduced-nitrogen oxygen from oxygen generated using nitrogen-absorption technology yet the specification as filed does not disclose reduced-nitrogen oxygen from any source.  Claim 26 recites regulating a mass transfer rate of hydroxy radical-induced ozonated water yet nothing in the specification as filed discloses regulating that mass transfer rate.
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 18-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "nitrogen-absorption technology" to generate "reduced-nitrogen oxygen" yet the specification does not disclose reduced-nitrogen oxygen from any source or disclose how nitrogen may be generate from oxygen.
Claim 18 recites an ORP level at the disperser that results in a specific ORP voltage at the plants yet the claim and specification provide no information as to how a disperser ORP level relates to a plant ORP voltage.
Claims 21 and 22 recite nitrogen-absorption technology and a pressure swing adsorption yet the claim and specification provide no information as to the specific technology or how adsorption may be used for absorption.
Claim 23 recites "a variable output plasma block ozone generator" yet the claim and specification provide no information as to the specific limitations of the generator being claimed.
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: details either in Figure 2, paragraph 38 of the specification as filed, or anywhere in the specification as filed as to how the claimed mass transfer subsystem can be configured or perform such that a turnover rate of 15 minutes or less is achieved as claimed.
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
Prior Art Rejections
The nature of the indefiniteness of independent Claim 18 precludes a thorough search of the prior art based upon any cognizable technical limitations.  As such no rejections based upon prior art are possible.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779